DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/13/2021 has been entered. 
The Claim Objections and 35 USC 112(b) Rejections from the previous Office action have been overcome by the amendment and are now withdrawn.
Claims 1, 3-9, 12, 14-15, and 17-20 remain pending and are examined below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN-109585726-A, with citations below to an attached machine translation).
Regarding claim 1, Cao teaches a battery module (battery module, Cao Fig. 1 and [0103]) comprising:
a plurality of battery cells (battery units 2/502, Cao [0103] and Fig. 1), wherein each battery cell comprises a cell housing (battery case 21, Cao [0103], Figs. 1 and 6) and a releasable opening (battery unit explosion-proof valve 25 of battery unit 2, Cao [0103-0104] and Fig. 6), 
the cell housing comprising a lower side and an upper side opposite to the lower side in a first direction (bottom and top of case 21 in Cao Figs. 1 and 6; first direction is up-and-down), and 
the releasable opening is arranged in the upper side (25 at top of 21, Cao Fig. 6) and releases during an overpressure of a respective battery cell (when pressure of battery unit 2 is greater 
an atomizing device (extinguishing/fire-fighting container 3, Cao Fig. 1 and [0104, 0107]), which is arranged in the first direction above the releasable openings of the plurality of battery cells (valves 33 of 3 opened toward corresponding valves 25 of 2, Cao [0104-0105] and Figs. 1 and 6), 
wherein the atomizing device comprises at least one flame passage opening (battery explosion-proof valve 33, Cao [0107], Figs. 5-6), through which flames escaping from the releasable openings of the plurality of battery cells can penetrate (battery unit valve 25 opened to valve 33, Cao [0104] and Figs. 6), and 
the at least one flame passage opening has a passage area which is smaller than an area of each of the releasable openings (area of 33 smaller than area of 25 per Cao Fig. 6) wherein the plurality of battery cells are arranged adjacent to one another in a longitudinal direction extending perpendicularly to the first direction (longitudinal in Cao Fig. 1, left-right in Fig. 6), and 
the atomizing device is further arranged extending in the longitudinal direction so as to cover each of the releasable openings (container 3 extends longitudinally above batteries 2 and valves 25, Cao Figs. 1 and 6),2Application No.: 16/874,914Attorney Docket No.: 07780636USResponse to Office Action of September 24, 2021
wherein the atomizing device further comprises a strip-shaped middle region (center of upper portion of container 3, shown detailed in Cao Fig. 3 – annotation below) which extends in the longitudinal direction and is aligned above and parallel to the upper sides of the plurality of battery cells (3 above plurality of 2, Cao Fig. 1 – see annotations below) and 
wherein the atomizing device further comprises at least one lug formed with and protruding from the strip-shaped middle region (solid portions of middle region extending toward port 34, Cao Fig. 1 and Fig. 5 as annotated below) to at least partially overlap the at least one flame 
each of the at least one lugs corresponds to one of the at least one flame passage openings (two lug/extension portions per each flame passage 33, Cao Figs. 2-5).

    PNG
    media_image1.png
    591
    393
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    540
    586
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    605
    media_image3.png
    Greyscale



	Regarding claim 3, Cao teaches the limitations of claim 1 above and teaches the atomizing device comprises multiple flame passage openings spaced apart from one another (multiple valves 33 along container 3, Cao Figs. 2 and 4-6).

Regarding claim 9, Cao teaches a high-voltage battery having a battery module (battery module, Cao Fig. 1 and [0103]) with
a plurality of battery cells (battery units 2/502, Cao [0103] and Fig. 1), wherein each of the plurality battery cells comprise a cell housing (battery case 21, Cao [0103], Figs. 1 and 6) and a releasable opening (battery unit explosion-proof valve 25 of battery unit 2, Cao [0103-0104] and Fig. 6), 
the cell housing comprising a lower side and an upper side opposite to the lower side in a first direction (bottom and top of case 21 in Cao Figs. 1 and 6; first direction is up-and-down), and 
the releasable opening is arranged in the upper side (25 at top of 21, Cao Fig. 6) and releases during an overpressure of a respective battery cell (when pressure of battery unit 2 is greater than pressure of battery unit explosion-proof valve 25, 25 is released so that high-pressure fluid is flushed out from battery unit 2 through valve 25; Cao [0103, 0107]); 
an atomizing device (extinguishing/fire-fighting container 3, Cao Fig. 1 and [0104, 0107]), which is arranged in the first direction above the releasable openings of the plurality of battery cells (valves 33 of 3 opened toward corresponding valves 25 of 2, Cao [0104-0105] and Figs. 1 and 6), 
wherein the atomizing device comprises at least one flame passage opening (battery explosion-proof valve 33, Cao [0107], Figs. 5-6), through which flames escaping from the releasable openings of the plurality of battery cells can penetrate (battery unit valve 25 opened to valve 33, Cao [0104] and Figs. 6), and 
the at least one flame passage opening has a passage area which is smaller than an area of each of the releasable openings (area of 33 smaller than area of 25 per Cao Fig. 6) wherein the plurality of battery cells are arranged adjacent to one another in a longitudinal direction extending perpendicularly to the first direction (longitudinal in Cao Fig. 1, left-right in Fig. 6), and 
the atomizing device is further arranged extending in the longitudinal direction so as to cover each of the releasable openings (container 3 extends longitudinally above batteries 2 and valves 25, Cao Figs. 1 and 6),2Application No.: 16/874,914Attorney Docket No.: 07780636USResponse to Office Action of September 24, 2021
wherein the atomizing device further comprises a strip-shaped middle region (center of upper portion of container 3, shown detailed in Cao Fig. 3 – annotation above) which extends in the longitudinal direction and is aligned above and parallel to the upper sides of the plurality of battery cells (3 above plurality of 2, Cao Fig. 1 – see annotations above) and 
wherein the atomizing device further comprises at least one lug formed with and protruding from the strip-shaped middle region (solid portions of middle region extending toward port 34, Cao Fig. 1 and Fig. 5 as annotated below) to at least partially overlap the at least one flame passage opening (overlaps passage 33 from top view, Cao Fig. 1 and Fig. 5 as annotated above), and 
each of the at least one lugs corresponds to one of the at least one flame passage openings (two lug/extension portions per each flame passage 33, Cao Figs. 2-5).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN-109585726-A) as applied to claims 1 and 3 above, and further in view of Ahn et al. (US 2011/0287286 A1).
Regarding claim 4, claim 5, claim 12, claim 14, and claim 15, Cao teaches the limitations of claims 1 and 3 above but fails to explicitly teach that a surface normal of the passage area of the at least one flame passage opening is inclined at a non-zero angle with respect to the first direction, nor that the at least one lug is inclined relative to the at least one flame passage opening by a non-zero angle.
However, Cao does teach in Figs. 2 and 4 that flame passage opening/valve 33 is an H-shaped slit which opens upon release of gas pressure from battery unit valve 25 (see also Cao Figs. 5-6 and [0107]). 
Ahn, which is analogous in the art of releasing pressure from inside batteries, teaches a similar vent valve (30a in Ahn Fig. 1) to valve 25 of Cao and teaches an exterior device (film 90, Ahn Fig. 1) which has a break unit extending away from the battery vent below to form a path to enable gas release from the battery vent and direct such gas away from the battery cell (Ahn [0060]). Ahn [0062-0064, 0067-0074] teaches that the inclusion of cutting-plane lines in various shapes along the exterior film is beneficial to form a gas discharge path to easily direct discharged gas away from the battery once released. Ahn Figs. 6C-6D, 7A, and 8A show embodiments where the break lines are configured in H-shapes similar to that of the Cao valve 33, and Ahn teaches that the break lines allow the film to open at a non-zero (approximately 45-degree) angle in order to release gas therethrough.
From the teaching of Ahn of similarly shaped gas-releasing slits within an external device to direct gas away from battery cells, a person having ordinary skill in the art would have found it obvious that the H-shaped slits within the flame passage of Cao would also open at a non-zero angle (or would have found it obvious to modify the shape of the Cao vent 33 to ensure such) to beneficially direct released gas/flames away from the battery cell vent 25 below during an over-pressure event to achieve 
Thus, claims 4-5, 12, and 14-15 are rendered obvious.

Regarding claim 6, modified Cao teaches the limitations of claim 5 above and teaches the lug is aligned in parallel to the upper side of the at least one battery cell (Cao Figs. 1 and 6) and thus coplanar with the strip-shaped middle region (Cao Fig. 5 – annotated above).

Allowable Subject Matter
Claims 7-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest all of the limitations of claims 7 and 17-20. Though Cao does teach “the strip-shaped middle region is arranged centrally above the releasable openings of the at least one plurality of battery cells (Cao Fig. 1), wherein the atomizing device further comprises lateral strips provided on each side of the strip-shaped middle region (left and right edge portions of top portion of container 3, Cao Figs. 1), formed with and thus adjacent to the strip-shaped middle region (3D shape of Cao container 3), wherein the lateral strips are formed inclined with respect to the strip-shaped middle region, towards the upper sides of the plurality of battery cells (edges of container 3 point 90-degreed toward battery cells 2, Cao Figs. 1 and 5-6)”, Cao fails to teach that “the lateral strips are formed inclined … in a concave shape” nor that “the at least one flame passage opening is arranged on at least one of the lateral strips”. 

Thus, claims 7 and 17-20 contain allowable subject matter.

Claim 8 contains allowable subject matter due to its dependence upon claim 7.
Otherwise, Cao does teach two lateral strips on opposing sides of the strip-shaped middle region (left and right edge portions extending from top of container 3 downward toward cells 2 in first direction, Cao Fig. 1), but fails to teach that the flame passage openings are located in the lateral strips and fails to teach two flame passage openings per cell (Cao Figs. 5-6 teach one valve 33 per valve 25 of cells 2). For reasons stated above, there is also no teaching or suggestion within the prior art to modify Cao in such a way to render obvious this limitations of claim 8.

Response to Arguments
Examiner acknowledges that the Amendments filed 12/13/2021 overcome the art of record. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JESSIE L. WALLS/Examiner, Art Unit 1728                                   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728